Citation Nr: 0519215	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran asserts that he received in-service treatment for 
an injury of his cervical spine and for complaints of 
numbness in his fingers and hands from January to February 
1983 while serving aboard the USS Boulder (LST 1190) during a 
combat training exercise.  He reported to sickbay.  Records 
of this treatment are not associated with the claims folder.  
However, his service medical records show that he received 
treatment for complaints of pain in the left side of his head 
extending across his shoulder blades and into his back in 
November 1983.  Assessments of trapezial muscle strain and 
tension headaches were rendered at that time.  

On remand, the RO should attempt to obtain any pertinent 
ships medical logs that would support the assertion that the 
veteran was treated for an injury of his neck and numbness in 
his hands in January or February 1983.   

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the etiology of the 
veteran's claimed disabilities.  Despite the fact that the 
report of the veteran's service separation examination is 
negative for any treatment, complaint, or diagnosis of a 
cervical spine disability or carpal tunnel disability, an 
April 2004 statement from a private physician indicates that 
the veteran's cervical spine symptoms and carpal tunnel 
syndromes date from 1982.  This statement appears to be based 
on the veteran's recitation of medical history.  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history. Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).  The evidence does 
not show that the veteran's private physician reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
On remand, the veteran should be afforded a new VA 
examination addressing the etiology of his claimed cervical 
spine disability and carpal tunnel syndrome.  In this regard, 
the Board notes that the veteran was afforded VA examinations 
in October 2002.  However, the reports of these examinations 
are inadequate for adjudication purposes as they do not 
address the etiology of the veteran's claimed disabilities.

Based on these circumstances, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following actions:

1.  The RO or the AMC should obtain 
copies of pages of ship's log records 
dated from January 1983 to February 1983 
of the U.S.S. Boulder with entries 
regarding the veteran's claimed treatment 
for injuries of his cervical spine, 
hands, and fingers or noting any 
subsequent treatment, duty restrictions, 
etc.  The veteran should assist by 
providing information such as: the date 
of the injury (as precisely as possible), 
the location of the ship (between which 
ports), and the location and dates of any 
follow-up treatment ashore.

2.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the etiology of his current cervical 
spine disability and his carpal tunnel 
syndrome of the right and left upper 
extremities.  The claims folder must be 
made available to the examiner for review 
before completion of the examination 
report.  

The examiner should identify each 
currently present cervical spine 
disorder, to include any associated 
neurological impairment.  For each 
disorder that is identified, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.  

The examiner should also provide an 
opinion with respect to the carpal tunnel 
syndrome in each upper extremity as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.

The supporting rationale for each opinion 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  The RO or the AMC should then 
readjudicate the veteran's claims based 
on a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claims.  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



